        Case 1:08-cv-01205          Document 11         Filed 04/02/2008   Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SERVICE EMPLOYEES INTERNATIONAL                     )
UNION, LOCAL 1,                                     )
                                                    )
                      Plaintiff,                    )
v.                                                  )    No. 08 C 1205
                                                    )
THE WACKENHUT CORPORATION,                          )    Judge James B. Moran
                                                    )
                      Defendant.                    )


                                    NOTICE OF MOTION

To:    Leslie Jane Ward
       Alexia M. Kulwiec
       Steven M. Stewart
       SEIU Local 1
       111 East Wacker Drive, Suite 2500
       Chicago, IL 60601


        PLEASE TAKE NOTICE that on Tuesday, April 8, 2008 at 9:15 a.m., the undersigned
shall appear before the Honorable Judge James B. Moran, in courtroom 1843, United States
District Court, 219 South Dearborn Street, Chicago, IL 60604, and shall then and there present,
Defendants’ Unopposed Motion for an Extension of Time in Which to Answer or
Otherwise Plead and for Other Relief.


                              THE WACKENHUT CORPORATION, Defendant

                              By:     /s/ Laurie E. Leader
                                      Attorney for Defendant



Laurie E. Leader
Chicago-Kent College of Law
Law Offices
565 West Adams Street, Suite 600
Chicago, IL 60661
(312) 906-5048
        Case 1:08-cv-01205        Document 11        Filed 04/02/2008      Page 2 of 2



                               CERTIFICATE OF SERVICE


       I hereby certify that on the 2nd day of April, 2008, I filed this Notice, Defendant’s
Unopposed Motion for an Extension of Time in Which to Answer or Otherwise Plead and for
Other Relief, and an Attorney Appearance, electronically with the Clerk of the Court using the
CM/ECF system and that the following persons were served with notification of such filing via
facsimile and via email by the Court:

       Leslie Jane Ward
       Alexia M. Kulwiec
       Steven M. Stewart
       SEIU Local 1
       111 East Wacker Drive, Suite 2500
       Chicago, IL 60601



                      THE WACKENHUT CORPORATION, Defendant

                      By: /s/ Laurie E. Leader
                          Attorney for Defendants
